JOHNSEN, Circuit Judge
(concurring).
I have been unable to persuade myself that there was not a sufficient basis, on the entire documentary situation, facial*173ly and contextually, for the trial court to hold, as it did, that in the correlation of Item 66-B with Division Sheet 100, under the recognized control of the Division Sheet by the Docket 15234 principle, the language of paragraph (b) (2) of Item 66-B was not sufficient, in specificness, unambiguity and lack of other possible meaning, to require that it be accorded the legal effect of, and accepted as a standard for, limiting or nullifying in the situation the application of the interterritorial primary-division breaking-point rule. I accordingly concur in this part of Judge Woodrough’s opinion.
The only portion of the opinion that has bothered me somewhat is the construction made of 49 U.S.C.A. § 16(3) (a) and (e), through the adoption of Judge Chesnut’s language in Atlantic Coast Line R. Co. v. Baltimore & O. R. Co., D.C.Md., 12 F.Supp. 711, 718, that “These provisions seem to contemplate actions or complaints between carriers and shippers, and not between carriers only.” I can see no reason on the statute to believe that, when Congress deemed it advisable, in the interest of uniformity and certainty, to impose a limitation on “All actions at law by carriers * * * for recovery of their charges, or any part thereof”, it was in any way concerned about or intending to have regard for any theories, forms, technicalities and distinctions in common law actions or recoveries. I think it was fixing a time, as a general transportation-code policy, within which a carrier had to act to recover its transportation charges or revenues against anyone who owed it the duty of making payment thereof as such. And certainly what is here being recovered is in fact transportation charges or revenues.
Both of my colleagues, however, feel that Judge Chesnut’s construction of the statute has probably had such acceptance and reliance in the railroad world as to be entitled to stand on the basis of stare decisis. I am without any enlightenment or data in the situation on this score, either from the briefs or otherwise, but I shall, for the sake of unanimity, go along and accept my colleagues’ respected view on the point.